STEVENS, J.,
dissenting:
¶ 1 I respectfully disagree with the Majority s decision to vacate the judgment of sentence. The Majority ignores the clear mandate of 71 P.S. § 1340.303(a)(7)(ii), which confers upon the park police “... all the powers and prerogatives conferred by law upon members of the police force of cities of the first class.” 4
*977¶2 Here, the state park police officer stopped Appellant’s vehicle because it crossed the centerline, was speeding within the park’s territory, and nearly collided with the state park officer’s vehicle. Under any interpretation, statutory or judicial, it is clear that such action by Appellant tended to imperil the personal security or endanger the property of citizens, and therefore under 71 P.S. § 1340.303(a)(7)(ii), the state park officer was permitted to stop Appellant’s vehicle.
¶ 3 The Majority’s decision fails to provide any guidance whatsoever to park police officers who, as in the within case, encounter a vehicle driving in the wrong lane or encountering a person who is engaged in the commission of an unlawful act which imperils the personal security or endangers the property of citizens. Our Court should not place state park police officers in the position of having to ignore an individual who is a threat to the safety of others.
¶ 4 I would affirm the decision of the lower court and decide on a case-by-case basis any arrests made under the powers delegated to state park police officers as mentioned supra. Such a decision would allow state park police officers to carry out their designated duties and would not prohibit the legislature from clarifying the legislative intent.

. The powers delegated to police officers of cities of the first class are found in Section 1403 of The First Class Township Code (Code) 53 P.S. § 56403, which provides:
Policemen shall be ex-offico constables of the township and may without warrant and on view, arrest and commit for hearing, any and all persons guilty of a breach of the peace, vagrancy, riotous, or disorderly conduct or *977drunkenness, or who may be engaged in the commission of any unlawful act tending to imperil the personal security or endanger the property of the citizens, or violating any of the ordinances of the township for the violation of which a fine or penalty is imposed (emphasis added).